Citation Nr: 1630322	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  08-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1982 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded this matter in October 2011 and October 2014.

In his substantive, the Veteran requested a hearing before a member of the Board at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2008.  He did not appear for a scheduled Travel Board hearing on August 5, 2009, but did appear at the RO on August 6, 2009, reporting that he forgot the date of his hearing.  He was offered an opportunity for a hearing to be held on August 6, 2009, but left the RO without requesting another hearing.  To date, the Veteran has not requested a rescheduling of his Board hearing based upon good cause.  As such, the Board will proceed as though the hearing request has been withdrawn.  38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was hit in the mouth during service, that he currently has a dental disorder that is related to that in-service incident, and that he is therefore entitled to VA outpatient dental treatment.  See, e.g., correspondence from the Veteran received in October 2005.  The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

A review of the record reveals that, in October 2014, following issuance of the October 2014 Board remand but prior to issuance of a November 2014 notification letter asking the Veteran to identify any private or VA providers of dental evaluations or treatment since his discharge from active service, the Veteran submitted a statement describing post-military treatment at Fayette County Health Department in 1988 and with a Dr. Gray in Ashland, Kentucky, in 1991.  See VA Form 21-4138, Statement in Support of Claim, received in October 2014.  There is no indication that the RO attempted to further identify or to obtain the treatment records described in the October 2014 VA Form 21-4142.  In that regard, the Board observes that the Veteran has since indicated that the Lexington, Kentucky Health Department keeps dental records for only 20 years and that the dentist he saw in Ashland, Kentucky, in 1990 has since closed his offices.  See correspondence from the Veteran, received in December 2014.  Nevertheless, VA is required to make reasonable efforts to obtain this evidence.  See 38 C.F.R. § 3.159(c)(1).  As no efforts have yet been made to obtain the records identified in October 2014 and further discussed in December 2014, the Board must remand the case so that VA can fulfill its duty to assist the Veteran.

In addition, the Veteran was provided a VA examination in April 2015.  The examiner reviewed the record; considered the Veteran's reported dental history, including his reported in-service dental injury and subsequent restoration of teeth numbers 9 and 10; and examined the Veteran.  The examiner indicated that the Veteran does not now have, nor has he ever had, a diagnosis of an oral or dental condition.  However, the examiner then states that the Veteran has anatomical loss or bony injury leading to loss of teeth numbers 1, 15, 16, 17, and 32.  In addition, the examiner states, "Teeth #9 and #10 both have fractured due to Trauma."  Thus, the examination report is inconsistent as to whether the Veteran has a current dental disorder.  Furthermore, the examiner opined, "The condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  However, the examiner then states, "A medical opinion cannot be made as to the trauma related to teeth #9, 10 as to whether this occurred while the veteran was on active duty.  There are no entries in the records reviewed in [the Veterans Benefits Management System] that support or deny that teeth #9,10 were broken due to trauma even if the exam on the teeth at this date appear they have been traumatized."  Thus, the examiner provided conflicting statements as to whether the Veteran's current dental disorders are related to his active service.  Moreover, the examiner relied solely upon the absence of contemporaneous medical records in finding no nexus between the current dental disorders and the reported in-service dental injury.  Although the absence of contemporaneous medical records may be considered in assessing the credibility of a Veteran's statements, such absence cannot be the sole basis for determining that the Veteran's statements lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Given the internal inconsistencies of the April 2015 VA examination report and the inadequate rationale for the negative nexus opinion, the Board finds that the examination is inadequate for decision-making purposes, and that a remand is required so that an adequate opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, in regard to the absence of contemporaneous medical records, the Board again notes, as it did in the October 2011 and October 2014 remands, that the Veteran's service dental records are unavailable.  See Memorandum entitled "Formal Finding on the Unavailability of Service Records", dated in February 2006.  When service records are unavailable or missing, VA has a heightened obligation to "consider the applicability of the benefit-of-the-doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18.  Accordingly, on remand the examiner must note that the Veteran's service dental records are unavailable, determine whether the Veteran's current dental disorders are consistent with the reported in-service dental injury, and provide an opinion as to whether there is any medical reason to accept or reject the Veteran's reported history of in-service dental trauma, for example, because the current findings are more consistent with other dental trauma or with some other cause.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all dental treatment from VA and non-VA providers since his separation from active service.  The letter accompanying the VA Form 21-4142 and VA Form 21-4142a should inform the Veteran that VA is particularly interested in records from the Fayette County Health Department dated in 1988 and from Dr. Gray in Ashland, Kentucky, in 1990 and/or 1991.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Forward the record and a copy of this Remand to the VA examiner who conducted the April 2015 VA examination or, if that examiner is not available, to a similarly qualified VA clinician for completion of an addendum opinion.  The examiner must indicate that the record was reviewed in preparing the addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the examiner.  If the examiner determines that another in-person examination of the Veteran is required to provide the information requested, then such an examination must be scheduled and the Veteran must be provided adequate notification of the examination.  The examiner is asked to respond to the following:

a.  List all current dental disorders.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current dental disorder resulted from the in-service dental trauma described by the Veteran.

For the purposes of providing the above-requested opinion, the examiner must note that the Veteran's service dental records are unavailable.  In such cases, VA has a heightened obligation to consider the applicability of the benefit-of-the-doubt rule.  As such, the examiner is being asked to determine whether any of the Veteran's current dental disorders are consistent with the in-service dental injury described by the Veteran.  The examiner is also being asked to provide an opinion as to whether there is any medical reason to accept or reject the Veteran's reported history of in-service dental trauma, for example, because the current findings are more consistent with other dental trauma or with some other cause.

The examiner must further note that, although the absence of contemporaneous medical records may be considered in assessing the credibility of a Veteran's statements, such absence cannot be the sole basis for determining that the Veteran's statements lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




